The Honorable Mark L. Pryor State Representative 2200 Worthen Bank Building 200 West Capitol Little Rock, AR 72203-3699
Dear Representative Pryor:
This is in response to your request for an opinion regarding Arkansas' workers' compensation law. You have asked, specifically, whether Arkansas recognizes California's extraterritorial provisions. You state that a question arises as to which state's law applies when an employee of an Arkansas company is injured in California. You note that apparently Arkansas must recognize California's extraterritorial provisions in order for Arkansas law to apply in that instance.
It has come to my attention that this precise question is currently pending before an administrative law judge in a workers' compensation case. Please let me know if I am mistaken in this regard. Otherwise, I must decline to issue an opinion based upon the longstanding policy of this office with respect to pending litigation. An opinion from this office would merely amount to my comment on a matter that is appropriately before the Workers' Compensation Commission. Questions raised in those quasi-judicial proceedings are properly addressed in that forum. Nothing short of a final decision by the Commission, or the courts following appeal, can resolve the matter.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General